DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant alleges that Carney does not teach “determining a next availability of the piece of content, wherein the next availability includes a time at which the piece of content will be available on a network DVR, wherein the next availability of the piece of content is determined by querying guide data; and without user intervention: scheduling the missing portion of the piece of content to be recorded at the time at which the piece of content will be next available on a network DVR.”  Examiner respectfully disagrees.  Combination of Bumgardner, Walters, and Carney is used to reject these limitations, where Bumgardner discloses (¶0098-¶0100) that the control circuitry of the device queries the media guidance data source for a schedule of upcoming repeat showings of the cropped program and directs the recorder to record the cropped portion of the repeat showing of the program (¶0051) obtained from the remote media server (network DVR), Walters discloses (¶0028, ¶0059) when the user device begins recording a movie and determines it’s missing a portion of the movie, it automatically (without user intervention) sends a catch-up content request to the server, receives the missing portions, and pre-pend the missing portion, and Carney discloses (¶0021) the network DVR provider such as Netflix, Amazon Prime, Youtube provides video content; (¶0006, ¶0032, ¶0042, ¶0070) the system determines that the user selected content has not been scheduled/created/available by the video content provider, and when the identified content has been created/scheduled/made available by the network DVR provider (time the piece of content will be available on a network DVR), the content is provided/accessible to a user device. Together, Bumgardner, Walters, and Carney renders obviousness of the claim. Therefore the rejection is maintained.
Furthermore, Applicant mischaracterize references by analyzing the references separately and not in combination. In the combination of Bumgardner, Walters, and Carney, Bumgardner teaches how the device queries the media guidance data source for a schedule of upcoming repeat showings of the cropped program and directs the recorder to record the cropped portion of the repeat showing of the program obtained from the remote media server, Walters teaches how the device automatically sends a request to the server/network DVR when it determines a missing portion of the movie, and Carney teaches how the future/unavailable content when made available on the network DVR provider, such as Netflix, Youtube (network DVR), it provides the content to the user as soon as its made available.  The motivation is that it is the most sensible way to notify the user when the unavailable content is created and made available by the video service provider (Carney - ¶0010).
Furthermore, the Examiner would like to point out that the claim does not define what “a network DVR” is and based on the broadest reasonable interpretation, a remote media server of Bumgardner that is used to store media content can be interpreted and used as a network DVR to make the rejection.
See the updated rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2008/0276284 to Bumgardner (“Bumgardner”) in view of US PG Pub 2007/0009235 to Walters (“Walters”), US PG Pub 2016/0249105 to Carney Landow (“Carney”) and US PG Pub 2007/0071399 to Ellis (“Ellis”).
Regarding claim 1, “A method comprising: receiving a request for a recording of a piece of content” reads on the method/system for recording overlapping media content during scheduling conflicts (Title, ¶0005) disclosed by Bumgardner and represented in Fig. 6.  Bumgardner further discloses (¶0007) that the device receives a user input to record a program.
As to “determining that no tuner is available to initiate the recording at a scheduled start time of the piece of content” Bumgardner discloses (¶0090) that the device determines if the program requested to be recorded overlaps/conflicts with another program already scheduled for recording as represented in Fig. 17A (element 1704).  Bumgardner further discloses (¶0093, ¶0094) that the device determines there is no tuner available at the start of the program.
As to “determining a duration of time until a tuner will become available to initiate the recording” Bumgardner discloses (¶0008, ¶0072, ¶0091) that the device determines the overlap time of the two programs. Bumgardner further discloses (¶0093) that the device determines when the tuners become available.
As to “wherein determining the duration of time until a tuner will become available comprises: identifying a piece of content scheduled for recording by the respective one tuner; identifying a scheduled end time for each piece of content scheduled for recording by each of the plurality of tuners” Bumgardner discloses (¶0060-¶0064) that the device comprises two tuners thereby restricting the number of programs that can be simultaneously recorded in the recorders are two; as shown in Fig. 5, the system scheduled two programs, i.e. Late Show and Charlie Rose, for recording simultaneously and determined their end time.
As to “wherein the duration of time until a tuner will become available comprises a duration of time between the scheduled start time of the piece of content for which a recording request is received and a scheduled end time of a piece of content scheduled for recording by one of the plurality of tuners, the scheduled end time being the scheduled end time that is nearest to the scheduled start time of the piece of content for which a recording request is received” Bumgardner discloses (¶0008, ¶0072) that the control circuitry determines the extent of overlap (duration) between two programs that causes scheduling conflict; for example (¶0062, ¶0068, claim 4) when user requests to record “News” (recording request) at its start time while the recording of “Late Show” (scheduled for recording) extends past its end time by few minutes, which is close to the start time of “News, the system determines scheduling conflict as represented in Fig. 5.  Bumgardner further discloses (¶0100) that the user may wish to only record the beginning segment of “News” that was overlapping the ending segment of “Late Show”. In such embodiments, the control circuitry 304 (FIG. 3) compares the start and end time of the program to the start and end time of the cropped recording to determine which portions of the program was cropped. The control circuitry 304 (FIG. 3) directs the recorder 308 to record the repeat showing of the program during the time that the previous recording was cropped (step 1816) as represented in Fig. 18
As to “determining whether the duration of time until a tuner will become available is less than a threshold duration” Bumgardner discloses (¶0072, ¶0092) that the device determines that the overlap time is less than a threshold amount of time as represented in Fig. 17A (element 17080).
As to “when the determination is made that the duration of time until a tuner will become available is less than the threshold duration, initiating a recording of the piece of content when the tuner becomes available” Bumgardner discloses (¶0094) that the device determines that there is no tuner available at the start of the scheduled program then it waits/checks to determine when the tuner becomes available; (¶0095) when the tuner becomes available (by determining that the program has ended), the device directs the tuner to tune to the requested program and begins recording the program.
As to “wherein the recording of the piece of content is missing a portion of the piece of content, the missing portion comprising a portion of the piece of content transmitted between the scheduled start time of the piece of content and the time at which the tuner became available” Bumgardner discloses (¶0100) that the user elects to record the cropped portion of the cropped program. As an example, the user may wish to only record the beginning segment of News 510 (FIG. 5) that was overlapping the ending segment of Late Show 506 (FIG. 5). In such embodiments, the control circuitry 304 (FIG. 3) compares the start and end time of the program to the start and end time of the cropped recording to determine which portions of the program was cropped. The control circuitry 304 (FIG. 3) directs the recorder 308 to record the repeat showing of the program during the time that the previous recording was cropped (step 1816) as represented in Fig. 18.
As to “determining a next availability of the piece of content…, wherein the next availability of the piece of content is determined by querying guide data” Bumgardner discloses (¶0098, ¶0099) that the device scans for a repeat showing of the cropped program where the control circuitry queries the media guidance data source for a schedule of upcoming repeat showings of the program as represented in Fig. 18 (elements 1808, 1810).
As to “…scheduling the missing portion of the piece of content to be recorded at the time at which the piece of content will be next available on a network DVR” Bumgardner discloses (¶0051) that the media content source such as remote media server (network DVR) provides programming/repeat showing of the programs to the user device, where (¶0100) the control circuitry directs the recorder to record the cropped portion of the repeat showing of the program during the time that the previous recording was cropped as represented in Fig. 18 (element 1816).
As to “appending the missing portion of the piece of content” Bumgardner discloses (¶0100) that the device combines the re-recorded cropped portion of the program with the previous cropped recording to provide the user with a complete version of the program as represented in Fig. 18 (element 1818).
As to “when the determination is made that the duration of time until a tuner will become available is not less than the threshold duration: determining one or more alternate times for recording the piece of content; when one or more alternate times for recording the piece of content are available: outputting a notification indicating the one or more alternate times for recording the piece of content” Bumgardner discloses (¶0091) that the device determines that the overlap time (duration) for the program is greater than the threshold time, it resolves conflict for the overlap program as shown in Fig. 16.  Bumgardner further discloses (¶0099) that the system queries the media guidance data source for a schedule of upcoming repeat showings of the overlap/conflict program and generates a display screen listing upcoming repeat airings of the overlap/conflict program as represented in Fig. 14C.
As to “receiving a user selection of an alternate time from the one or more alternate times; and scheduling a recording of the piece of content at the selected alternate time” Bumgardner discloses (¶0084, ¶0099) that the user is provided with a display that includes a listing of repeat showings of a program at various times, where the user selects one of the repeat showings of the program and schedules a recording for the desired time as represented in Fig. 14C and Fig. 18 (elements 1810-1820).
Bumgardner meets all the limitations of the claim except “storing, within shared content storage, a plurality of copies of the piece of content missing the portion of the piece of content; appending the missing portion of the piece of content to each copy of the plurality of copies of the piece of content missing the portion of the piece of content.”  However, Walters discloses (¶0028, ¶0029, ¶0098) that one or more DVRs (shared content storage) store portion of programming content which is missing a piece of programming content as represented in Fig. 3 (elements 150); (¶0031) the server receives a plurality of catch-up (missing portion) requests from multiple DVRs each comprising a copy of partially stored programming content, and in response to the requests, the server transmits to the DVRs requested portions of the content that are unavailable/missing at the requesting DVRs and (¶0083) after pre-pending and re-storage of received catch-up content to cached content, plurality of users can playback the received catch-up content as if it was originally available at the DVR.  Walters further discloses (¶0121) that the groups of users are associated with a particular DVR.
As to “without user intervention: scheduling the missing portion of the piece of content to be recorded…and appending the missing portion…to each copy, wherein the missing portion is appended to each copy as a background operation”  Walters discloses (¶0028, ¶0059) that when the user device begins recording a movie and determines that it’s missing portions of the movie, it automatically sends a catch-up content request to the server, receives the missing portions, and pre-pend the missing portion (¶0059 incorporates US Patent 5,440,334 – col.7, lines 54-58 discloses the system automatically retransmits the missing data until an entire program is recorded].  Walters further discloses (¶0029) that the user device determines a particular portion of content is missing through the course of a rewind operation/request, where (¶0109) the catch-up engine of the device have been notified of the need for catch-up (missing) content by the hard-drive controller and transmits a request to the server to obtain the catch-up content which (¶0113) is pre-pended to the content already present at the device as represented in Fig. 5.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bumgardner’s system by scheduling a recording of the missing portion and appending the missing portion as a background operation without user intervention as taught by Walters in order to provide a complete programming content without any interruption to plurality of users (¶0015).
Combination of Bumgardner and Walters meets all the limitations of the claim except “determining a next availability of the piece of content, wherein the next availability includes a time at which the piece of content will be available on a network DVR.”  However, Carney discloses (¶0021) that the video content provider, such as Netflix, Amazon Prime, Youtube, etc. (network DVR) provides video content; (¶0006, ¶0032, ¶0042, ¶0070) the user selected future content has not been scheduled/created or unavailable by the video content provider, and when the identified content has been created and made available by the video content provider (time the piece of content will be available on a network DVR), the content is provided/accessible to a user device as represented in Figs. 2 and 4.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bumgardner and Walters’ systems by determining a next time when a content will be available on a network DVR as taught by Carney in order to notify the user when the unavailable content is created and made available for the user (¶0010).
Combination of Bumgardner, Walters, and Carney meets all the limitations of the claim except “when one or more alternate times for recording the piece of content are unavailable: determining that available storage in the shared content storage is insufficient to store the scheduled recording or the copy of the piece of content; querying a guide, which includes video-on-demand data, to identify a recorded piece of content that is different from the scheduled recording or the copy that will be available on the network DVR and that will become available at a server at a future time; and deleting the identified recorded piece of content from the shared content storage to make room for the scheduled recording or the copy that will be available on the network DVR.”  However, Ellis discloses (¶0051) that a conflict occurs due to a lack of space on the recording device where the device resolves the conflict by determining which recorded program with “when convenient” priority to delete in order to make room for the new recording, where recorded program is different from the new recording; (¶0055) when the recorded program with “when convenient” priority is identified, the system deletes the recorded program to make room for the new program where the recorded program that is deleted can be recorded at a later time.  Ellis further discloses (¶0031, ¶0040) that the user equipment device receives schedule data (EPG) for different types assets such as PPV programs, non-PPV programs, VOD programs, etc.; (¶0044) when the device detects a conflict in recording, the device searches its schedule data (program guide data) received from data source/server and identifies future transmissions of the program from the source as represented in Figs. 9 and 11.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bumgardner, Walters, and Carney’s systems by identifying a recorded program to delete when there is no storage space is available and re-record deleted program that will become available at a future time as taught by Ellis in order to provide system for recording programs for which a user has lesser interest at a later convenient time (¶0005).

Regarding claim 6, “The method of claim 1, wherein determining whether the duration of time until a tuner will become available is less than a threshold duration comprises: outputting a notification indicating the duration of time until a tuner will become available; and receiving user input indicating whether the duration of time until a tuner will become available is less than a threshold duration” Bumgardner discloses (¶0072, ¶0092) that the device determines that the overlap time is less than a threshold amount of time as represented in Fig. 17A (element 17080). Bumgardner further discloses (¶0063, ¶0064) that when the conflict between programs arises, which is less than the threshold amount of time, the user is provided with an alert with options to accept/cancel recording of the conflicted program with less than threshold time as represented in Fig. 7.

Regarding claim 7, “The method of claim 1, wherein the scheduled start time of the piece of content is retrieved from electronic program guide data” Bumgardner discloses (¶0099, ¶0101) that the device obtains media information from the media guidance data source that includes a schedule of upcoming repeat showing of the program.

Regarding claim 8, see rejection similar to claim 1.

Regarding claim 13, see rejection similar to claim 6.

Regarding claim 14, see rejection similar to claim 1.  Bumgardner further discloses (¶0041) that circuitry of the device is implemented using software running on the computer.

Regarding claim 19, see rejection similar to claim 6.

Regarding claim 20, see rejection similar to claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425